William R. Bebuitaii, Jr., J.
Motion for a further bill of particulars is granted to the extent indicated herein. The defendant objects to the plaintiff’s use of generalized eonelusory statements concerning the alleged acts of negligence. Statements that the defendant operated his vehicle in a careless and reckless manner; in failing to keep his vehicle under proper control and like characterizations fail to meet the function of a bill of particulars. The defendant is entitled to be apprised of the specific acts or omissions of negligence. Condemnation of the quoted phrases, however, is justified only when they stand alone and unrelated to particularized acts of negligence.
In this ease, the plaintiff combines the use of the eonelusory statements with specific allegations of negligence. Their inclusion is permitted either as surplusage or as amplification of the claimed negligent acts. The plaintiff, however, should and is directed to specify other particular acts, if any, upon which he intends to rely.
Since the plaintiff claims local traffic rules, regulations and ordinances were violated, they must be identified (Wurms v. Kingsley, 156 N. Y. S. 2d 532 ; Holmes v. Cook, 156 N. Y. S. 2d 171). The plaintiff must also state which injuries will be claimed to be permanent and their nature and extent (Meyer v. Grand Union Co., 264 App. Div. 795). The statement that all injuries are permanent except those of a superficial nature is ambiguous and does not satisfy the requirements of rule 116 of the Rules of Civil Practice (Desimone v. Robertson, 19 Misc 2d 80). Plaintiff must also particularize the nature and extent of the claimed damage to blood vessels, tissues, muscles and ligaments at the site of the injury (Dugan v. Dugan, 156 N. Y. S. 2d 937), and specify the duties or activities which plaintiff is unable to perform as claimed in paragraph 5 (c) (Sammons v. *658Mahern, 207 Misc. 781). The reservation of the right to make additional claims is contrary to approved practice, and that paragraph shall be stricken (Dugan v. Dugan, supra).
Submit order on notice providing for service of a further bill of particulars within 10 days after service of a copy of the order entered hereon.